REQUESTED BY: Dear Senator:
This is in reply to your letter of 18 April 1977. In that letter you ask if an educational service unit, pursuant to LB 445, Eighty-fifth Legislature, First Session, may act as a purchasing agent for school districts which are located outside of its territorial boundaries? The same is hereinafter discussed.
As amended by the Standing Committee, section 1 of LB 445, supra, states in part as follows:
   "In order to carry out the purposes provided in section 79-2201, educational service units may purchase or lease or lease-purchase real estate and equipment, supplies, and personal property for their own use. Educational service units may purchase, lease, lease-purchase, or act as purchase agents for equipment, supplies, and personal property for resale only to school districts within their territorial boundaries or to other educational service units."
It therefore appears to us that if the above quoted amendment to this legislative bill were to become operative law, educational service units could act as a purchasing agent for only those school districts within their territorial boundaries. See section 1 of LB 445, supra, as amended. Conversely, an educational service unit could not, under the legislation cited, act as a purchasing agent for school districts which are located outside of its territorial boundaries.